JUDGMENT
This cause coming on to be heard before their Honors A. M. Noble and Molioo, on the 13th day of February, 1919, and it appearing to the Court that the land “LESOLO” is a portion of the land “LEGAOA”, which said land was the subject matter in controversy in that certain case entitled Toomata v. the People of Leone, 1 A.S.R. 142 (1906), which said case was tried before the High Court of American Samoa on the 4th day of May, 1906.
And it further appearing to the Court from the Judgment rendered in said cause that the plaintiff, Leoso, was adjudged not entitled to any portion of said land.
It is therefore ordered, considered and adjudged that the plaintiff, Leoso, take nothing by this action.
It is further ordered, considered and adjudged by the Court that the costs of this action, viz.; $20.00 be paid by the plaintiff, Leoso.